THE THIRTEENTH COURT OF APPEALS

                                   13-22-00109-CV


                     RENE HERNANDEZ AND ALL OCCUPANTS
                                      v.
                ASHLEY N. REINER, DEPENDENT ADMINISTRATOR OF
                  THE ESTATE OF JUANA RODRIGUEZ, DECEASED


                                  On Appeal from the
                 County Court at Law No. 3 of Cameron County, Texas
                      Trial Court Cause No. 2022-CCL-00016-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

June 30, 2022